;FFl lUl; Opinion issued January 28, 2013.




                                                                         In The
                                                         tiurt nf \t’i.’ra1s
                                       fift1T Ot’3triCt                  Uf     ixa at JaLLu
                                                            No. 05-1 I.M1253-CV


                                               RAYMOND JENNISON, Appellant

                                                                           V.

                                                JEANETTE PRASIFKA, Appellee


                                    On Appeal from the 101st JLlcIiciaI District Court
                                                 Dallas County, Texas
                                        Trial Court Cause No. DC-I 0-07569-E


                                                                  OPINION
                                         Before Justices Moseley, Fillmore, and Myers
                                                 Opinion By Justice Fillmore

            Appellant Raymond Jennison appeals the trial court’s order dismissing his lawsuit against

appellee Jeannette Prasifka. Jennison’s sole issue is whether the trial court correctly determined that

it lacked subject matter jurisdiction based upon the ecclesiastical abstention doctrine.
                                                                               1 We affirm

the trial court’s order dismissing Jennison’s claims fhr lack of subject matter jurisdiction.




              In Texas. this cloctnrie is sometimes referred to as one of “deference. ecclesiastical abstention:’ or “ecclesiastical exemption. See
Sclii.c,nntic & Purported Cusa Linda Presibteria,, (‘10(1(6 in .Ini. G,’ace (...njo,i Presf’tieri’, Inc.. 7 1 0 S. W.2d 71)0. 703 (Fex. App—Dallas 1 986.
                                                                     .




writ reld n.r.c.) (the “deference rule”): Patton jones, 212 S.W3d 531. 547 (Fex. App. —Austin 200o. pet. denied) (ecclesiastical abstention”):
                                                  .




Trait v. Fioren:a 934 S.W.2d 740, 733( cx. App. —Houston lIst Dist.) 1996. no pet.) (“ecclesiastical exemption).
                  .
                                              Backgroii nd

        In June .() I 0, Jenmson tiled suit against Prasi Ika, an Episcopal Church parishioner. hr

“slander and tourtuous [sic] interference with a contractual relationship, and wrongful discharge.”

in his petition, Jennison states he is a “hivocational’’ minister— an ordained Episcopal priest and

a stockbroker employed by Eirst Canterbury Securities. According to his pleading, in February 200S,

he sited a contract with the R uht Reverend James Stanton (Bishop Stanton) to serve as a priest br

Saint David’s Episcopal Church in Garland, Texas.

        In his pleading, Jennison states that in 2009, another employee of First Canterbury Securities,

who served a an Episcopal priest, was lound by a “securities agency” to have defrauded an

individual and was ordered by the regulatory authority to make a rellind to that individual. Jennison

alleges that in reliance upon the ruling of the regulatory authority, the First Canterbury Securities

employee was suspended as an Episcopal priest by Bishop Stanton. In apparent contrast to the

circumstances involving the other First Canterbury Securities employee serving as an Episcopal

priest, Jennisons pleading states that Bishop Stanton’s “angst was that he could take no action

against [Jennison] because no one had complained to the diocese about him.” Jennison alleges that

“[i]n response to [an] invitation” to complain to the Episcopal Diocese of Dallas (the Diocese) about

Jennison, Prasifka complained to the Diocese that Jennison had been “churning” her brokerage

account and demanded he close that account. A copy of Prasiika’s September 7, 2009 letter to the

Diocese is attached to Jennison’s pleading. In that letter, Prasifka states that in response to a request

from Reverend Canon Neal Michel, she is forwarding a letter of formal complaint “affirming” her

conversation with Canon Michel and Suffragan Bishop Lambert.

       Jennison alleged that Prasifka “slandered [him] to the Bishop,”armd “in reliance upon

[Prasifka’s] unverified complaint,” Bishop Stanton placed Jennison on inactive status as a priest,




                                                  —2—
hay i nu previotisly demanded that iennisin terminate all securities contracts with parishioners.

Jciinison asserts Bishop Stanton “delacto terminated his employment contract. Jennison alleges

that, as a “sole’ proximate result of the “slander,” Bishop Stanton wrongfully discharged him.

        In response to Jennison’s petition. Prasifka filed a motion to dismiss and plea to the

jurisdiction. assertinu the dispute in the case involves ecclesiastical matters over which the trial court

has no jurisdiction Alternatively. Prasilka requested the trial court to abate the suit pending the
                          .




determination ol ongoing proceedings in the Diocese. Prasifka answered Jennison’s lawsuit subject

to her motion to dismiss and plea in abatement.

        Jennison also tiled an “answer” to a purported intervention in the lawsuit against Prasilka by

“counter petitioner” Bishop Stanton. Attached to Jennison’s “answer” to the purported intervention

is a copy of a July 12, 2010 letter to him from Bishop Stanton that Jennison characterized as an

intervention in the lawsuit. In that letter, Bishop Stanton states it had come to his attention that

Jennison had tiled the lawsuit against Prasifka, “a member of the Episcopal Church and a

Communicant in this Diocese” As Jennison s Bishop and Pastor, Bishop Stanton issued his “Godly

Admonition and Pastoral I)irective” to Jennison to withdraw his lawsuit against Prasilka, stating he

“[took] this action for the following reasons:

       1. Your complaint to the Court        seems to suggest that you were “discharged”
                                                         ...




       from your priestly ministry at St. l)avid’s because you were “slandered” by Ms.
       Prasifka       You know this is not true. You resigned your position effective 3 1
                      .   -   .




       Dcc. 2009, and agreed to retire from active ministry rather than go through a formal
       Ecclesiastical Court proceeding.

       2. This suit is a flagrant breach of the pastor/communicant relationship, and violates
       any number of biblical principles and acceptable pastoral norms, including the care
       which a pastor or shepherd should render to the people.

       3. This suit appears to be a violation of the Canons of this Church under which you



       There is nothing in the record to indicate that Bishop 5tanton filed an nterventon in Jenn son’s lawsuit against Prasifla.
        were ordained and to which You promised to con torm. mmiel:

                 ‘title IV 1 4.2: “No member of the (lergv of’ this (hutch may resort to secular
        courts      for the purpose of resolvin any dispute arising [under the Constitution and
        Canons]   .   .  A number of statements [sic] your complaint will involve the Court in
                          .“


        making determinations of specilic Ecclesiastical and Canonical procedures and
        actions.
                 Title IV. I 4.9: “No person subject to the authority of this Church mavatternpt
        to coerce or by’ any other means improperly inllucnce. directly or indirectly,   .   any
                                                                                             .




        person involved in such [disciplinary] proceedings    .   .“ ‘our lawsuit clearly has the
        efEct of intimidaimmig a formal Complainant and potential witness in disciplinary
        proceedings,
                 Title IV.3. 19: tinder this Canon, Ms. Prasifka had a legitimate expectation
        of confidentiality, which you have now violated by bringing this lawsuit.

        These matters clearly affect the Doctrine, Discipline and Worship of the Episcopal
        Church as well I sic j the manner of life and behavior of a Priest of this Church.

        I direct that you inform me that you have withdrawn this suit no later than 5:00 p.m.
        CL)T, 16 July 2010.

        The record contains a business records affidavit executed by Bishop Stanton attaching

records from the Diocese “relat{ing] to an ecclesiastical matter between the church and one of its

ministers.” One of the records attached to the business records aflidavit is a November I 1, 20 it)

Presentment by The Standing Committee of the l)iocese against Jennison before the Diocese’s

Ecclesiastical Trial Court. The Presentment, signed by Reverend David Houk, President of the

Standing Committee of the Diocese, states that a complaint had been filed. The Bishop, having

received additional information accusing Jennison of acts which, if true, would constitute an offense,

referred the matter to the Standing Committee, acting as the Diocesan Review Committee, for further

action. According to the Presentment, the Standing Committee referred the matter to the Church

Attorney, in turn, the Church Attorney investigated the matter and submitted a confidential report

to the Standing Committee, which by a majority vote of its entire membership determined that the

information before it, if proven at trial, provided reasonable cause to believe that an offense had been

committed by Jennison. The Diocese Standing Committee’s Presentment contains ten counts against



                                                 -4--
Jennason, Count I addresses “conduct unbecoming a member of the clergy” One of the two charges

against Jennison in Count I is based on Prasifka’s complaint against Jennison, Also attached to the

business records affidavit is the Diocese’s May 4, 2011 Notice of Deposition, signed by Bishop

Stanton, whereby Bishop Stanton pronounced a sentence of deposition, depriving and discharging

Jennison of “all rights, duties, obligations, privileges and entitlements in connection with and

pertaining to the Ministry of the Protestant Episcopal Church in the United States of America.”

        The trial court signed the order granting Prasifia’s motion to dismiss Jennison’s lawsuit

against Prasifka with prejudice. Jennison’s motion for new trial was denied, and he flIed this appeal

of the trial court’s order of dismissal.

                                              Discussion

        The question in this appeal is whether the trial court correctly determined that it lacked

subject matterjurisdiction over Jennison’s claims against Prasifl34 S.W.3d 547, 554 (Tex. 2000), “Lack of




                                                 —5—
jurisdiction may be raised by a plea to the jurisdiction when religious-liberty grounds form the basis

ofthejurisdictional challenge.” Westhn,ok v. Penley, 23) S.W.3d 389,394 (Tex. 2007). We review

a plea questioning the trial court’s subject matter jurisdiction de novo. Texas l)ep ‘t of Parks &

Wildlq7k v. Miranda. 133 S.W.3d 2)7,226 (Tex. 2004). In deciding a plea to the jurisdiction, a court

must not weigh the claims’ merits and should consider only the plaintifFs pleadings and the evidence

pertinent to thejurisdictional inquiry. Cidy. qfCameron v. Brown, 80 S.W.3d 549,555 (Tex. 2002).

        The ecclesiastical abstention doctrine arises from the Free Exercise Clause of the First

Amendment to the United States Constitution. See U. S. CoNsT. amend. I (“Congress shall make

no law respecting an establishment of religion, or prohibiting the free exercise thereof.. After the

ratification of the Fourteenth Amendment, the limitations on Congress in the First Amendment

became equally applicable to state action abridging religious freedom. See Everson v. 3d. ofEduc.,

330 U.S. I, 15(1947). Government action can burden the free exercise of religion in one of two

ways: by interfering with an individual’s observance or practice of a particular faith, see, ag,

Church of the Lukwni Babalu Aye, h,c v. Cily of Hialeah, 508 U.S. 520, 532 (1993), or by

encroaching on the church’s ability to manage its internal affairs, see, e.g., Kedroffv. St Nicholas

Cathedral, 344 U.S. 94, 116 (1952); see also, Rena v. Mekonen, 338 S.W.3d 72, 76 (Fez.

App.—Dallas 2011, no pet.) (citing Westbrook 231 S.W.3d at 395) (“The First Amendment

prohibits government action, including court action, that would burden the free exercise ofreligion

by encroaching on a church’s ability to manage its internal affairs.”).

       Courts give great deference to the First Amendment’s freedom of religion guarantee. See

In re Godwin, 293 S.W.3d 742, 745 (Tex. App.—San Antonio 2009, orig. proceeding). “The

Supreme Court has broadly interpreted the command to ‘make no law’ [respecting an establishment

of religion or prohibiting the free exercise thereof] as prohibiting all forms of government action,



                                                -6-
including both slHtutorv law and court action throueh civil lawsuIts.’ Turner      .   (lurch o/ Jesus

Christ ujL uuie,J)ar Saints. I 8 S.WSd 877. 890 I cx App. —1)allas 2000, pct. dcnicd), Fhc Free

bxercise Clause prohibition of government action that burdens the free exercise. of religion “by

encroaching on the churchs ability to manage its internal affairs” precludes civil courts from

intruding into inherently “religious’ or “ecclesiastical” matters. Ifesthrook. 231 S.W .3d at 395,

398—99.

        The ecclesiastical abstention doctrine stands for the proposition that the First Amendment

prohibits civil courts from exercising jurisdiction over matters concerning “theological controversy,

church discipline, ecclesiastical government, or the conformity of the members ot a church to the

standard of morals required of them.” Serbian E.    Orthodox   Diocese v. Milivo/evich. 426 U.S. 696,

7 13—14 (l976) see also   Patton   v. Jones, 212 S.W.3d 541, 547—48 (Tex, App.—Austin 2005, pet.

denied) (ecclesiastical abstention doctrine “prevents secular courts from reviewing many types of

disputes that would require an analysis of ‘theological controversy, church discipline, ecclesiastical

government, or the conformity of the members of the church to the standard of morals required”)

(quoting Watson v. Jones, 80 U.S. 679.    733   (1872)); Dean v. Al/did. 994 S.W.2d 392, 395 (Tex.

App.—Fort Worth 1999, no pet.) (“It is without dispute that the First Amendment prohibits civil

courts from intruding into the church’s governance of ‘religious’ or ‘ecclesiastical’ matters, such as

theological controversy, church discipline, ecclesiastical government, or the conformity of members

to standards of morality.”); see also Pleasant GladeAssemblv ofGod i Schubert. 264 S.W.3d 1, 13

(Tex. 2008) (dismissing case involving ecclesiastical issues for want of jurisdiction).

       “The relationship between an organized church and its ministers is its lifeblood. The minister

is the chief instrument by which the church seeks to fulfill its purpose. Matters touching this

relationship must necessarily be recognized as of prime ecclesiastical concern.”          McClure v.




                                                 —7—
Salcation Army, 46(3 F2d 553, 558—59 (5th Cir. 1972); see also J-Josanna4abor Evangelical

Lutheran Church & School v. EE. 0. C, 1 32 S. CL 694, 706 (2012) (“According the state the power

to determine which individuals will minister to the faithful also violates the Establishment Clause,

which prohibits government involvement in such ecclesiastical decisions.”); Dean, 994 S.W.2d at

395 (issue of a pastor’s ouster is ecclesiastical in nature); Tran v. Piorenza, 934 S.W.2d 740, 743

(Tex. App—flouston [1st Dist.] 1996, no writ> (relationships between organized church and its

ministers is church’s lifeblood), “[C]ourts should not involve themselves in matters relating to the

hiring, firing, discipline, or administration of clergy.” Lacyv. Bassett, 132 S.W.3d 119, 123 (Tex.

App.—Houston [14th Dist.] 2004, no pet.).

        To determine whether the ecclesiastical abstention doctrine applies or, conversely, whether

subject-matter jurisdiction exists, “courts must look to the ‘substance and effect of a plaintiffs

complaint to determine its ecclesiastical implication, not its emblemata.” Westbrook, 231 S.W.3d

at 405 (quoting Tran, 934 S.W.2d at 743). Courts applying the ecclesiastical abstention doctrine

“have consistently held that civil courts lack subject matter jurisdiction to decide [a ease involving

an employment decision by a religious institution] if the employment decision concerns a member

of the clergy or an employee in a ministerial position.” Patton, 212 S.W.3d at 547; see e.g., Green

v. Un ited Pentecostal C’hurch Jut ‘1, 899 S.W.2d 28,30 (Tex. App,—Austin 1995, writ denied). Even

though the elements of a common law tort such as defamation, “may be defined by secular principles

without regard to religion, it does not necessarily follow that application of those principles to

impose civil tort liability would not run afoul of protections the constitution affords to a church’s

right to construe and administer church doctrine.” Schubert, 264 S.W.3d at 10 (emphasis in original)

(citing Westbrook, 231 S.W.3d at 400); see also Patton, 212 S.W.3d at 553 (“Under most

circumstances, defamation is one of those common law claims that is not compelling enough to




                                                —8—
overcome First Amendment protection surrnhifl(linu a church’s choice oF pastoral leader. When a

dethmation claim arises entirely out of a church’s relationship with its pastor, the claim is almost

always deemed to be beyond the reach oleivil courts because resolution of the claim would require

 in impuniissihk anquuv     into   th huftl1 s h ncs Ioi   its   iction ) (quotin Ikuid   i   Johnson   s   I ()

A.2d 7l, 75 (Df. App. 2002)),

        The Texas Supreme Court has applied the ecclesiastical abstention doctrine to tort claims

brought by a church member against other church members who were not in authority positions. Sec

Schubert, 264 S.W.3d at 12 (holding court lacked jurisdiction to consider church member’s ass’ailt

claims against other church members). The supreme court has also applied the ecclesiastical

abstention doctrine in the context of a claim brought by a church member against her counselor and

pastor for statements made in connection with the church’s ecclesiastical disciplinary process.

Westhrook, 23 1 SW ,3d 389. In I [‘c’st brook, Peggy Penley sued CrossLand Community Bible Church

(Crossland), a secular professional counselor who also served as the pastor of CrossLand

(Westhrook), and the church elders for detamation, negligence, breach of fiduciary duty, and

intentional inflection of emotional distress. Penley asserted in her lawsuit that during a secular

counseling session with Westbrook, she disclosed marital infidelity, and that Westbrook and church

elders subsequently published information concerning her actions to the church’s membership. in

response to Penley’s claims, Westbrook tiled a plea challenging the court’sjurisdiction, contending

the suit involved an ecclesiastical dispute concerning a church disciplinary matter. frVes ibrook, 23 1

S.W.3d at 394. The church and the elders filed a similar motion to dismiss. The trial court granted

the defendants’ motions and dismissed the case. Penley pursued only her appeal of Westbrook’s

dismissal. Id. at 394. The publication about which Penley complained was made in the course of

the church disciplinary process and communicated by Westbrook pursuant to the requirements of
 that process. Id. at 402. The supteme court stated that even though Penley’s suit was “now against

 Westbrook and no longer the church.” it is well-settled that the “interaction between the church and

 its pastor is an integral part of church government” and “the relationship between an organized

church and its ministers is its lifeblood.” Id. (quotingSimpson v. Wells Lwnoni Corp.,494 F.2d 490,

493 (5th Cir. 1974) and McClure, 460 F.2d at 558). The supreme court held it was clear from

Penley’s pleading that Penley’s professional negligence claim against Westbrook unconstitutionally

impinged upon internal matters ofchurch governance in violation of the First Amendment and the

trial court properly dismissed Penley’s case ag*inst Westbrook. Westbro* 231 S.W.3d at 405.

            In Williams t’. Gleason, 26 S.W.3d 54 (Tex. App.—Houston [14th Dist.] 2000, pet. denied),

a dispute arose in connection with a disciplinary action brought by the church’s elders against the

Williamses. Id. at 54. The Williamses sued the elders of the church for libel, slander, and tortious

interference with business and/or occupations, among other things. The Williamses alleged they

were libeled by statements contained in an instrument through which church disciplinary charges

were made against them. Although the Williamses contended their claims arose in tort, the court of

appeals concluded that each claim implicated an ecclesiastical matter—the Williamses’ subjection

to the church’s discipline. 26 S.W.3d at 59. The court of appeals stated:

           Instead ofsuing the church for its disciplinary actions, which would have provided
           the church with ecclesiastical immunity the Williamses sued members ofthe church
           conducting their disciplinary trial and appeal. Ecclesiastical immunity would be an
           empty protection if a disgnintled member, denied the chance to sue the religious
           body, sued instead the members of the religious body who disciplined him. If
           disciplined members were able to sue the members ofthe church, as opposed to the
           church itself, there would be an inappropriate chilling elect on the ability of
           churches to discipline their members.

 3
 id.


            In Becker v. flank, 03-10.00376.CV, 201) WL 675699 (Tat. App.—Austin Dec. 22.2011. pet. filed) (mesa. op.), Becker. a leather
at a parochial school, brought a defamation suitagainstaco.wodccr. Iii. at). Like Jennison’s msument hero. Becker contended the ecclesiastical
abstention doctrine applies only to claims against authoeity figures in the chuich or the church itself and. therefore, it does not apply to his claims



                                                                       -10-
            We turn to Jenmson’s pleadings and evidence relevant to the jurisdictional issue. See

 Miranda. I 33 S.W.3d at 2272, Jennison’s claims and the damages he seeks arise from Prasifka’s

 alleged defamatory statements. The only defamatory statements al leuedlv made by Prasi Ika were

 made to the church itself in connection with the church’s (tisciplinary rocess. Jennison makes no

 allegatio the allegedly defitmator statements were made in any other forum. Indeed, Jennison ‘5

 petition, and Prasilka’s letter attached to that petition and contained in the church’s business records.

confirm Prasifka’s complaint was made to a church official in response to a specific request from

the church. See Patton, 212 S. W,3d at 555 n. 12 (distinguishing between alleged defamatory remarks

to third persons and remarks published to members of the church community).

            Jennison’s claims of slander, tortious interference with a contractual relationship, and

wrongful discharge are inextricably intertwined with the church’s investigation of his performance

as a priest and the discipline imposed by the church for inadequate performance. Stated differently,

the substance of Jennison’s suit relates to internal matters of church governance and discipline. See

 Westhrook, 231 S.W.3d at 392 (church discipline is a core religious function). Whether the alleged

defamatory statements byPrasifka were the reason for the church’s disciplinary decisions, rather than

the other charge in Count I or any of Counts Ii through X of the Presentment, would require an



 against a fellow member of the community and coworker. Id. at *5 lite court of appeals rejected this argument, noting the Texas Supreme court
“has applied the Doctrine to tort claims by a church member against other church members who were nor in authority positions,” citing Schubert,
264 5.W.3d at 12 as “holding j the court lacked jurisdiction to consider [iii church member’s assault claims against ether church members.” Becker.
2011 WL 675699 at *5 The court of appeals stated that determination of whether the allegedly defamatory statement was true would require an
analysis ofthe school’s discipline decisions in the context of religious moral standards and church doctrine IS at *4 Whether or not to impose civil
tort liability against Clardy for harm to Becker’s reputation within the community would necessarily require an analysis of intemal church matters
and doctrine Id Sec also 1Jcsthrook, 231 S.W.Sd at 400 (allegedly defamatory statements could not be “isolated from the church disciplinaty
process).
              Although not binding, we note courts of other jurisdictions have addressed disputes similar to the dispute before us. See Stepek i’ Doe,
910N.E2d 655, 666 (lllApp Ci.) (in connection with lawsuit fordefamation atid intentional infliction ofcmotional distresshrought bypriestagainst
two parishioners who alleged during church disciplinary proceedings the priest had sexually abused them, court “obligated to refrain from interfering
with the Church’s ability toconsider the veracityofthe(parishioncrs’j charges through [the intemaldisciplinaryj process”), pet deiued. 919 NE.2d
366 (111. 2009): Hilc bpiscopulDwcese of Mass.. 773 N.E.2d 929,937 (Mass. 2002) (The First Amendment’s protection of intemal disciplinary
proceedings would be meaningless ifa parishioner’s accusation that was used to initiate thoseproceedings could he tested in a civil court.”); .llonahan
v. Sinis, 294 SE2d 548. 552 (Ga. Ci. App. 1982) (ecclesiastical matter sOtere church member responded to an inquiry by the church’s chairman of
the commission on mintstrs during an investigation pertaining to canonization ofa priest): Cimijoui s. Paulsen, 230 F. Supp. 39.41 (ND. Iowa 1964)
(“The freedom of speech does tiot protect one against slander, yet a person must he free to say anything and everything to his Church, at least as long
as it is said in a recognized and required proceeding of the religion and to a recognized official of the religion.”), a/f’S, 340 F2d 613 (8th Cir. 1965)
(per euriam).




                                                                        —Il—
anal sis of the church’s disciplinary due IiOnmakin! process. therefore, idjtiWcition otiennison       S


claims would nccessari Iv require an inquiry into and interpretation of canon law, application of

church policies, and the church’s assessment of Jenni son’s fitness to perform the duties of a priest.

While the elements ofJennisons claims can he ascertained using secular principles, the application

of those principles to impose civil tort liability on Prasi Ika would impinge upon the church’s ability

to manage its internal affairs and impair the eliectiveness ol the church’s disciplinary process. 5’e

ul. at 399.

        Considering Jennison’s pleaded claims and the evidence relevant to the jurisdictional issue,

we conclude the ecclesiastical abstention doctrine applies to Jennison’s claims. See    Miranda.   133

S.W.3d at 227 -28. l3ecause this lawsuit arises from what is essentially an ecclesiastical dispute, the

trial court was constitutionally prohibited from exercising subject matter jurisdiction over it. See

Gleason, 26 S.W.3d at 60. The trial court properly dismissed Jennison’s claims of slander, tortious

interference with a contractual relationship, and wrongful discharge for lack of subject matter

jurisdiction. We, therefore, resolve Jcnnison’s sole issue against him. We affirm the trial court’s

order sustaining Pr’sifka s plea to thc jui isdiction and disiiiiwg the c ise for lack ot unsdiction




                                                        ROBERT M. FILLMORE
                                                        JUSTICE

11 l253F.P05




                                                —1 2-
                                         4cN
                                 (iuurt tf Apiirt1i
                       !FiftI! Jiiitritt uf txa at Ja11a
                                      JUDGMENT
RAYMOND JENNISON, Appellant                        Appeal from the 101st Judicial District Court
                                                   ot Dallas County, Fexas, (TrCt.No. DCi0
No. 051 l-0l253CV            V.                    07569-E).
                                                   Opinion delivered by Justice Fillmore.
JEANETTE PRASIFKA, Appellec                        Justices Moseley and Myers participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We ORDER appellee Jeanette Prasitka recover her costs of this appeal from
appellant Raymond Jennison,

Judgment entered January 28, 2013,

                                                      4

                                                   ROBERT M. FILLMORE
                                                   JUSTICE